Case
Case 21-10327-elf
     21-10327-elf        15-5 Filed
                     Doc 71-18    Filed02/16/21
                                         04/07/21 Entered
                                                       Entered 02/16/21
                                                               04/07/21 16:28:40
                                                                        17:04:33   Desc
                                                                                   Desc
                    Exhibit D: Exhibit
                               Motion E    Page
                                       to Sell Part3 7of 15
                                                          Page 1 of 4
Case
Case 21-10327-elf
     21-10327-elf        15-5 Filed
                     Doc 71-18    Filed02/16/21
                                         04/07/21 Entered
                                                       Entered 02/16/21 16:28:40
                                                               04/07/21 17:04:33   Desc
                                                                                   Desc
                    Exhibit D: Exhibit
                               Motion E    Page
                                       to Sell Part4 7of 15
                                                          Page 2 of 4
Case
Case 21-10327-elf
     21-10327-elf        15-5 Filed
                     Doc 71-18    Filed02/16/21
                                         04/07/21 Entered
                                                       Entered 02/16/21
                                                               04/07/21 16:28:40
                                                                        17:04:33   Desc
                                                                                   Desc
                    Exhibit D: Exhibit
                               Motion E    Page
                                       to Sell Part5 7of 15
                                                          Page 3 of 4
Case
Case 21-10327-elf
     21-10327-elf        15-5 Filed
                     Doc 71-18    Filed02/16/21
                                         04/07/21 Entered
                                                       Entered 02/16/21 16:28:40
                                                               04/07/21 17:04:33   Desc
                                                                                   Desc
                    Exhibit D: Exhibit
                               Motion E    Page
                                       to Sell Part6 7of 15
                                                          Page 4 of 4
